Exhibit 10.1

SECOND AMENDED AND RESTATED
TERM LOAN A NOTE
$1,000,000.00    Irvine, California    February 8, 2012
FOR VALUE RECEIVED, EMRISE CORPORATION, a Delaware corporation (“Parent”),
EMRISE ELECTRONICS CORPORATION, a New Jersey corporation (“EEC”), and CXR LARUS
CORPORATION, a Delaware corporation (“CXR”) (each of Parent, EEC, and CXR is
referred to herein individually as a “Borrower” and, collectively, as the
“Borrowers”), hereby jointly and severally promise to pay GVEC RESOURCE IV INC.,
a company organized under the laws of the British Virgin Islands or its
registered assigns (“Payee”), on or before February 28, 2013 (or such earlier
date of termination of this Note, whether by prepayment, or by acceleration, the
“Maturity Date”), the lesser of (a) ONE MILLION DOLLARS AND ZERO CENTS
($1,000,000.00), and (b) the unpaid principal amount of Second Amended and
Restated Term Loan A made by Payee to the Borrowers under the Credit Agreement
referred to below, all as more particularly set forth herein. The principal
hereof and all interest thereon shall be due and payable as provided below.
Borrowers also hereby jointly and severally promise to pay interest on the
unpaid principal amount hereof, from the date hereof until paid in full, as
follows, notwithstanding anything to the contrary set forth in that certain
Credit Agreement, dated as of November 30, 2007 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among Borrowers, the Lenders that are signatories
thereto, and Payee, as Arranger and Agent:
From the date hereof and continuing on the same day each month thereafter
through the Maturity Date, Borrowers shall pay interest only on the outstanding
principal amount hereof at a fixed per annum rate equal to fifteen and one half
percent (15.5%). On the Maturity Date, all outstanding principal and interest,
if any, and any unpaid fees or costs, and all other amounts due under the Credit
Agreement shall be paid in full. Notwithstanding the foregoing, (A) Borrowers
shall make a one time principal payment to Payee on February 29, 2012 in the
amount of FIVE HUNDRED THOUSAND DOLLARS AND ZERO CENTS ($500,000.00), and (B)
provided that Borrowers make an additional principal payment to Payee in the
amount of (i) TWO HUNDRED THOUSAND DOLLARS AND ZERO CENTS ($200,000.00) by April
30, 2012, or (ii) TWO HUNDRED TWENTY FIVE THOUSAND DOLLARS AND ZERO CENTS
($225,000.00) at any time from May 1, 2012 through June 30, 2012, or (iii) TWO
HUNDRED FIFTY THOUSAND DOLLARS AND ZERO CENTS ($250,000.00) at any time from
July 1, 2012 through August 31, 2012, plus (iv) any unpaid fees or costs then
due in accordance with the provisions of the Credit Agreement, then the
remaining principal balance due under this Note, and all other amounts due under
the Credit Agreement, shall be deemed to be paid in full and Payee shall, at
Borrowers’ expense, terminate all liens and security interests in favor of
Payee.
This Second Amended and Restated Term Loan A Note is issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which
Second Amended and Restated Term Loan A

1

--------------------------------------------------------------------------------

Exhibit 10.1

evidenced hereby was made and is to be repaid, including but not limited to any
default rates and other fees and costs.
All payments of principal and interest in respect of this Second Amended and
Restated Term Loan A Note shall be made in lawful money of the United States of
America in same day funds to Agent’s Account for the account of the Lender Group
or at such other place as shall be designated in writing for such purpose in
accordance with the terms of the Credit Agreement. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Second Amended and Restated
Term Loan A Note or any part hereof it will make a notation hereon of all
principal payments previously made hereunder and of the date to which interest
hereon has been paid; provided, the failure to make a notation of any payment
made on this Second Amended and Restated Term Loan A Note shall not limit or
otherwise affect the obligations of the Borrowers hereunder with respect to
payments of principal of or interest on this Second Amended and Restated Term
Loan A Note.
This Second Amended and Restated Term Loan A Note is subject to mandatory
prepayment and to prepayment at the option of Borrowers, each as provided in the
Credit Agreement.
THIS SECOND AMENDED AND RESTATED TERM LOAN A NOTE AND THE RIGHTS AND OBLIGATIONS
OF THE BORROWERS AND PAYEE HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Second Amended and Restated Term Loan A Note, together with all
accrued and unpaid interest thereon, may become, or may be declared to be, due
and payable in the manner, upon the conditions and with the effect provided in
the Credit Agreement.
The terms of this Second Amended and Restated Term Loan A Note are subject to
amendment only in the manner provided in the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Second
Amended and Restated Term Loan A Note or the Credit Agreement shall alter or
impair the obligations of Borrowers, which are absolute and unconditional, to
pay the principal of and interest on this Second Amended and Restated Term
Loan A Note at the place, at the respective times, and in the currency herein
prescribed.
Borrowers promise, jointly and severally, to pay all costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Second Amended and Restated
Term Loan A Note. Borrowers and any endorsers of this Second Amended and
Restated Term Loan A Note hereby consent to renewals and extensions of time at
or after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defense to
any demand hereunder.

2

--------------------------------------------------------------------------------

Exhibit 10.1

Subject to the terms and conditions of that certain Amendment Number 17 to Loan
Documents dated as of even date herewith, by and among Borrowers, Payee and ,
Private Equity Management Group LLC, as Payee’s court-appointed receiver, this
Second Amended and Restated Term Loan A Note completely amends and restates that
certain Amended and Restated Term Loan A Note issued by Borrowers to Payee on or
about August 31, 2010 (the “Original Note”), which Original Note shall, upon
execution and delivery of this Second Amended and Restated Term Loan A Note be
of no further force or effect.
[Signature Page Follows]



3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Borrowers have caused this Second Amended and Restated
Term Loan A Note to be duly executed and delivered by its officer thereunto duly
authorized as of the date and at the place first written above.
EMRISE CORPORATION
 
EMRISE ELECTRONICS CORPORATION
 
 
 
 
 
 
By: /s/ Carmine Oliva    
 
By: /s/ Carmine Oliva    
Name: Carmine Oliva
 
Name: Carmine Oliva
Title: Chief Executive Officer
 
Title: President
 
 
 
 
 
 
CXR LARUS CORPORATION
 
 
 
 
 
 
 
 
By: /s/ Carmine Oliva    
 
 
Name: Carmine Oliva
 
 
Title: President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




4